DETAILED ACTION
	Claims 1-11, 13-19, and 21 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment received August 24, 2022 (“Amendment”) has been entered. Claim 1 has been amended to specify that the first electrode and second electrode have the same elements and are both exposed to reduced environments during operation of the device. Claims 3-5, 19 and 21 have been amended to clarify the claim language or amend claim dependency. Support for the Amendment is provided by the Applicant’s original disclosure, including ¶166 of the Specification.
Response to Arguments
The Applicant’s arguments and remarks received August 24, 2022 traversing the May 25, 2022 Non-Final Rejection have been fully considered and are persuasive in view of the Amendment. The rejections set forth by the Non-Final Rejection are accordingly withdrawn.
With respect to U.S. Patent No. 6,287,432 to Mazanec et al., applied in the new grounds of rejection below, the Applicant contends that because Mazanec teaches that one of the feed streams must contain at least 1% free oxygen, Mazanec teachings are directly contrary to the reducing environments required at both electrodes as recited in Claim 1. Remarks at 7.
While this argument is acknowledged, the Office notes that the claim language as currently written does not require reducing environment exposure to occur at both electrodes simultaneously during operation, or throughout device operation, as the Applicant’s argument appears to suggest. Prior art embodiments that expose both the anode and cathode to reducing gas at different times during cell operation would meet the claim language as currently written which requires “wherein the first electrode and the second electrode … are both exposed to reducing environments during operation of the device.” Mazanec comprises various operating modes including wherein the anode and cathode are reversed and the reducing and oxidizing gases are supplied to opposite electrodes (further discussed in the rejection below). Accordingly, it is the Office’s position that Mazanec meets the claim language “wherein the first electrode and the second electrode … are both exposed to reducing environments during operation of the device.”
				Prior Art
US2007/0217995 to Matsumura et al. (“MATSUMURA”) discloses a hydrogen producing apparatus where reducing gas is fed to the anode side and steam is fed to the cathode side (abstract).
Ruiz-Morales et al., Symmetric and reversible solid oxide fuel cells, RSC Advances, 2011, 1, 1403-1414 (“RUIZ-MORALES”)
U.S. Patent No. 6,287,432 to Mazanec et al. (“MAZANEC”)
US2018/0019493 to Jakus et al. (“JAKUS”)
US2002/0081762 to Jacobson et al. (“JACOBSON”) discloses solid-state electrochemical devices are important for a variety of applications including energy generation, oxygen separation, hydrogen separation, coal gasification, and selective oxidation of hydrocarbons. These devices are typically based on electrochemical cells with ceramic electrodes and electrolytes and have two basic designs: tubular and planar. Tubular designs have traditionally been more easily implemented than planar designs, and thus have been proposed for commercial applications. However, tubular designs provide less power density than planar designs due to their inherently relatively long current path that results in substantial resistive power loss. Planar designs are theoretically more efficient than tubular designs, but are generally recognized as having significant safety and reliability issues due to the complexity of sealing and manifolding a planar stack. See ¶ 8.
US2010/0086824 to Homel et al. (“HOMEL”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over MAZANEC in view of RUIZ-MORALES.

	Regarding Claim 1, MAZANEC discloses a method of producing hydrogen (6:20-30; 7:11-23) comprising providing a device comprising a first electrode and a second electrode each in contact with an electrolyte and separated by the electrolyte (Fig. 2, Fig. 3; 7:11-23, streams are separated by a solid electrolyte), introducing a first stream comprising a fuel to the first electrode of the device (one stream may comprise methane or natural gas in an embodiment, 7:11-23), introducing a second stream comprising water to the second electrode of the device (7:11-23, one stream comprises steam), reducing the water in the second stream to hydrogen (7:11-23), and extracting hydrogen from the device (7:10-24, hydrogen gas is produced by the reduction of H2O and hydrogen gas is recovered).
	MAZANEC further discloses that during hydrogen generation, the anode is exposed to oxygen consuming gas (reducing gas) and the cathode is exposed to oxygen containing gas (16:16-35). In another embodiment, the anode and cathode are reversed and the cathode is exposed to the fuel gas while the anode is exposed to the gas stream containing oxides of sulfur and/or nitrogen (16:29-35 and 29:14-21).
	MAZANEC further discloses that the electrolyte membrane may be protected against reducing gas environments by providing surface layers that improve stability (16:47-62).
	Because during operation of the electrochemical cell, reducing gas may contact both the anode and cathode, MAZANEC meets the limitations “wherein the first electrode and the second electrode … are both exposed to reducing environments during operation of the device” as required by Claim 1. 
	MAZANEC is silent with respect to the first electrode and the second electrode having the same elements.
	RUIZ-MORALES discloses solid oxide fuel cell electrolysis cells (abstract, reversible symmetric SOFCs) wherein the first electrode and the second electrode comprise Ni, or NiO, and a material selected from the group consisting of YSZ, CGO, SDC, SSZ, LSGM, and combinations thereof (p. 1408 right column, symmetrical system wherein the electrodes comprise NiO or NiO and YSZ or GDC) and wherein the use of Ni in the electrodes provides good performance in H2 and CH4 environments. 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified MAZANEC to comprise the same element, Ni, in each of the first and second electrodes as taught by RUIZ-MORALES. The motivation for doing so would have been to provide an electrolyte composition known in the art to be suitable for use in reversible solid oxide cells and to be suitable for use in H2 and CH4 environments. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 2, MAZANEC further discloses the method of claim 1, wherein the first stream does not come in contact with the hydrogen (7:11-23, streams are separated by a solid electrolyte).    
	Regarding Claim 3, MAZANEC further discloses the method of claim 1, wherein the first stream and the second stream are separated by an electrolyte in the device (7:11-23, streams are separated by a solid electrolyte).   
	Regarding Claim 4, MAZANEC further discloses the method of claim 1, wherein the electrolyte is oxide ion conducting and is solid state (abstract, mixed conducting including oxide ion conducting,  see also 7:11-23, oxygen ions are conducted across the electrolyte). 
	Regarding Claim 5, MAZANEC further discloses the method of claim 1, wherein the electrolyte comprises doped ceria or wherein the electrolyte comprises lanthanum chromite (11:55-65 teaches various lanthanum chromites may be the electron conductive electrolyte component) or a conductive metal (11:1-10 teaches various metals as the electronically conducting phase such as nickel or silver) or combination thereof and a material selected from the group consisting of doped ceria, YSZ (8:37-65 teaches the oxygen ion conducting component may be YSZ or doped ceria) and combinations thereof.  
	Regarding Claim 6, MAZANEC further discloses the method of claim 5, wherein the lanthanum chromite comprises undoped lanthanum chromite, strontium doped lanthanum chromite, iron doped lanthanum chromite, lanthanum calcium chromite, or combinations thereof  (11:55-65 including lanthanum strontium iron chromite); and wherein the conductive metal comprises Ni, Cu, Ag, Au, or combinations thereof (11:1-10 including Ni, Cu, Ag, and AuC).  
	Regarding Claim 7, MAZANEC further discloses the method of claim 4, wherein the electrolyte also conducts electrons and wherein the device comprises (abstract, mixed conducting electrolyte) no interconnect (Fig. 1 illustrates a device without an interconnect).  
	Regarding Claim 8, MAZANEC further discloses the method of claim 1, wherein the device is tubular (Fig. 1, Fig. 2).  
	Regarding Claim 9, MAZANEC further discloses the method of claim 1, wherein the fuel comprises a hydrocarbon (methane or natural gas as discussed above).  
	Regarding Claim 10, MAZANEC further discloses the method of claim 1, wherein the second stream comprises hydrogen (when the second stream is steam it comprises hydrogen).  
	Regarding Claim 11, MAZANEC further discloses the method of claim 1, wherein the first stream further comprises water or carbon dioxide (19:30-42 natural gas stream for syn-gas production typically comprises CO2 and may be mixed with steam).  
	Regarding Claim 18, MAZANEC further discloses the method of claim 1, wherein the device is operated at a temperature of no less than 500 °C (19:9-17 production of syngas at elevated temperatures up to 1400°C; 20:34-55, electrochemical processes conducted at elevated temperatures at least about 500°C up to 1100°C).  
	Regarding Claim 19, MAZANEC further discloses the method of claim 1, wherein the device comprises a first electrode and a second electrode separated by an electrolyte (Fig. 2, Fig. 3), wherein the first electrode or the second electrode comprises Ni or NiO (14:60-67 including nickel or nickel oxide) and a material selected from the group consisting of YSZ, CGO, SDC, SSZ, LSGM, and combinations thereof (15:34-48 including doped ceria, ysz and others).  
	Furthermore, modifying MAZANEC in view of RUIZ-MORALES results in the claimed invention where the first electrode and second electrode comprise Ni or NiO and a material such as YSZ.
	Regarding Claim 21, MAZANEC further discloses the method of claim 1, wherein the first electrode comprises a catalyst (Fig. 11, catalyst 69).  
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over MAZANEC in view of RUIZ-MORALES, further in view of JAKUS.

	Regarding Claim 13, MAZANEC and RUIZ-MORALES are relied upon as above with respect to the method of claim 1. 
	MAZANEC does not disclose wherein the device is planar.  
	Planar and tubular solid oxide electrochemical devices are well known in the art. See for example JACOBSON ¶ 8.
	JAKUS discloses solid oxide electrochemical devices for hydrogen production comprising a planar design which enables a thin construction and a high degree of scalability. JAKUS at ¶15-16.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified MAZANEC to comprise a planar design because (1) planar solid oxide electrochemical devices are known in the art, and (2) such a design can enable thin construction with a high degree of scalability as taught expressly by JAKUS.
	Regarding Claim 14, MAZANEC, RUIZ-MORALES, and JAKUS are relied upon as above with respect to Claim 13.
	MAZANEC does not disclose the device is planar and comprises multiple repeat units separated by interconnects, wherein each repeat unit comprises two electrodes with an electrolyte between the electrodes.
	JAKUS discloses a planar electrochemical device suitable for hydrogen production the device comprises repeat units separated by interconnects, wherein each repeat unit comprises two electrodes with an electrolyte between the electrodes (Fig. 1-3).
	Before the effective filing date, it would have been further obvious to one of ordinary skill in the art to have modified MAZANEC to comprise repeat units separated by interconnects, wherein each repeat unit comprises two electrodes with an electrolyte between the electrodes. The motivation for doing so would have been to use a known construction providing multiple cell units for increasing hydrogen generation as taught expressly by JAKUS.
	Regarding Claim 15, MAZANEC, RUIZ-MORALES, and JAKUS are relied upon as above with respect to the method of Claim 14.
	MAZANEC does not disclose the claimed planar device wherein the electrodes comprise fluid channels or fluid dispersing components and the interconnects comprise no fluid dispersing element.
	JAKUS discloses a multilayer planar electrochemical device wherein the electrodes comprise fluid channels or fluid dispersing components Fig. 1, electrodes with channels 100 and 101) and the interconnects comprise no fluid dispersing element (Fig. 1-3, ¶16, ¶48, planar film interconnect without channels).
	Before the effective filing date of the claimed invention, it would have been further obvious to one of ordinary skill in the art to have modified MAZANEC to comprise fluid channels or fluid dispersing components and the interconnects comprise no fluid dispersing element. The motivation for doing so would have been to use a construction that enables thin scalable design as taught by JAKUS.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MAZANEC in view of RUIZ-MORALES, further in view of HOMEL.

	Regarding Claim 16, MAZANEC and RUIZ-MORALES are relied upon as above with respect to the method of claim 1.
	MAZANEC is silent with respect to the method comprising introducing the first stream to a reformer before the first stream enters the device.  
	HOMEL discloses some hydrocarbons gaseous fuel sources may be fed to a pre-reformer prior to being fed to a solid oxide electrochemical device such as a solid oxide fuel cell or electrolyzer and the reformer may employ steam or autothermal reformation before the stream enters the solid oxide device. HOMEL at ¶103-104, Fig. 15-18.
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified MAZANEC to comprise introducing the first stream to a reformer before the first stream enters the device in order to achieve the predictable result of pre-reforming a hydrocarbon before it enters the solid oxide device in order to facilitate the reactions therein as taught by HOMEL.
	Regarding Claim 17, MAZANEC and HOMEL are relied upon as above with respect to the method of claim 16 and while MAZANEC does not disclose a reformer that is a steam reformer or an autothermal reformer.  However, modifying MAZANEC in view of HOMEL results in the claimed invention because HOMEL teaches the reformer may comprise a steam or autothermal reformer. HOMEL at ¶103-104.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729